Opinion by
Henderson, J.,
The defendant was convicted of selling liquor without license. The thing sold was labelled Jamaica Ginger and contained about 93 per cent of alcohol. The only question raised on the appeal was that contained in the statement of the question involved: “The Brooks law is superseded by the eighteenth amendment of the Constitution of the United States.” We have considered this question in the case of Com. v. Tony Vigliotti, 75 Pa. Superior Ct. 366. The decision in which case is against the appellant’s position in this appeal. For the reasons given in the opinion referred to this appeal is dismissed and the judgment affirmed, and the record remitted to the court below. And it is ordered that the defendant appear in that court at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.